Citation Nr: 0717661	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  04-41 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a chronic psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1959 to December 
1960.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The case is currently under the 
jurisdiction of the Atlanta, Georgia RO.  


FINDINGS OF FACT

An acquired psychiatric disorder (for which compensation may 
be paid) was not present during service, a psychosis was not 
manifest within a year after service, and any current 
psychiatric disorder is not attributable to any event or 
injury during service.   


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service, and a psychosis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in November 2003 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The letter was provided prior to the 
adjudication of the claim.  In addition, the letter 
adequately informed the veteran that he should submit any 
additional evidence that he had in his possession.  The Board 
also notes that in March 2006 the RO provided notice with 
respect to the disability rating and effective-date elements 
of the claim, See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records and post service treatment 
records have been obtained.  Records were also obtained from 
the Social Security Administration.  He has had a hearing.  
The Board does not know of any additional relevant evidence 
which is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

The Board notes that the veteran's claim for service 
connection for a psychiatric disorder was previously denied 
by the RO in a decision of March 1961 on the basis that the 
veteran's then diagnosed emotional instability reaction was a 
constitutional or development disorder and not a disability 
under the law.  Significantly, the additional evidence 
presented since that decision includes additional post 
service treatment records and testimony by the veteran.  Such 
evidence is new and material, and the claim has been 
reopened.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as a 
psychosis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran asserts that he had a diagnosis of schizophrenia 
during service, and he should receive compensation for that 
disorder.  He presented testimony to that effect during a 
hearing held before the undersigned Veterans Law Judge in 
February 2007.  
 
The Board has conducted a careful review of the record, and 
concludes that the record is without sufficient evidence 
supportive of a finding that the a psychiatric disorder for 
which compensation may be paid became manifest or otherwise 
originated during his period of service or within one year of 
service separation.  

The service medical records as a whole demonstrate that a 
chronic psychiatric disorder was not present during service.  
In reaching this conclusion, the Board has noted that service 
medical records dated November 5, 1960 reflect that the 
veteran was given a diagnosis of schizophrenic reaction after 
his behavior was noted to be somewhat peculiar.  He showed up 
for inspection wearing dress blues instead of clean whites 
and could not offer any explanation.  He also requested a 
liberty card even though he was on restriction for attempting 
to start a fight.  The medical officer noted that there was 
an unconfirmed report that the veteran may have been using 
marijuana.  The veteran stated that some unusual cigarettes 
were offered to him, but would elaborate no further.  He was 
placed under strict observation and given thorazine.  Nursing 
notes from the first day reported peculiar and bizarre 
behavior and he remained withdrawn and almost morose with 
complete flatness of affect.  The medical officer believed 
that the patient manifested a schizophrenic behavior.  After 
two days, he was transferred to a station hospital for 
diagnosis and treatment.  A record from the Naval Station 
Hospital shows that while at that facility for three days he 
was calm and submissive.  The diagnosis of schizophrenic 
reaction was continued.  

Significantly, subsequent service medical records show that a 
schizophrenic disorder was ruled out.  The report of a Board 
of Medical Survey dated November 28, 1960, shows that the 
veteran had been transferred to the U. S. Naval Hospital on 
November 17, 1960.  On admission, mental status examination 
disclosed a pleasant friendly and cooperative male who was 
well oriented and coherent, though occasionally 
circumstantial.  His affect was for the most part appropriate 
and his judgment and insight were not significantly impaired.  
He was a somewhat immature appearing youth who during the 
course of the interview presented much evidence of strong 
dependent traits.  He denied delusions or hallucinations, and 
there was no evidence of a thought disorder, psychosis or 
psychoneurosis.  The medical board extensively reviewed the 
veteran's background information, and noted that he admitted 
to having been a nervous type of child.  It was noted that 
during high school he had much trouble with truancy, and then 
quit.  It was also noted that he had been involved in seven 
military disciplinary infractions.  During his stay on the 
ward he adjusted well and at no time was there any evidence 
of a thought disorder, psychosis or psychoneurosis.  The 
diagnosis was revised to Passive Dependency Reaction, 
chronic, moderate, as manifested by marked immaturity, 
coupled with strong passive dependency traits, and with 
associated anxiety, depression, repeated alcoholic over 
indulgences and subsequent military disciplinary 
difficulties.  The medical board concluded that the veteran 
manifested a longstanding personality disorder characterized 
by severe passive dependency traits which rendered him 
unsuitable for further military duty.  

There is also no medical evidence of the manifestation of a 
psychosis within a year of separation of service.  The report 
of a special neuropsychiatric examination conducted by the VA 
in February 1961 shows that the examiner reviewed the 
veteran's history, and concluded that the examiner believed 
that the veteran had not ever been psychotic, and that the 
diagnosis in service had never actually been made but was a 
tentative transfer diagnosis.  It was further noted that 
since service the veteran had been making an adequate 
adjustment.  The diagnosis was emotional instability 
reaction, manifested by inability to cope with stress, 
moodiness, alcoholism, and acting out in a basically passive 
dependent, immature individual.  

A private psychiatric examination record dated in April 1969 
shows that the veteran was diagnosed with alcohol addiction.  
It was also noted that he had a passive dependent 
personality.  The records noted that the veteran had been 
admitted pursuant to a city court order.  

The recent medical evidence which has been presented includes 
numerous VA records showing current diagnoses of disorders 
such as alcohol dependence and history of alcohol induced 
mood disorder.  Also of record are records obtained from the 
Social Security Administration such as a psychological 
examination report dated in November 2002 which reflects 
alcohol dependence by history.  

In reviewing the evidence, the Board notes that the disorder 
which was ultimately diagnosed during service is not a 
disability for which compensation may be made.  Congenital or 
developmental defects, refractive errors of the eye, 
personality disorders and mental deficiency are not diseases 
or injuries within the meaning of applicable legislation 
pertaining to disability compensation.  See 38 C.F.R. 
§ 3.303(c).  Likewise, alcohol abuse is generally not a 
disability for which compensation may be paid.  The Board 
further notes that there is no medical opinion indicating 
that the veteran currently has a psychiatric disorder (for 
which compensation may be paid) which is related to service.  
Therefore, the Board concludes that a psychiatric disorder 
was not incurred in or aggravated by service, and may not be 
presumed to have been incurred in service.


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


